Citation Nr: 1815732	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran made an irrevocable election for educational assistance under the Post-9/11 GI BILL program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 2002 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in San Diego, California, currently has jurisdiction over the Veteran.

The Board notes that the February 2014 Statement of the Case (SOC) also included the issue whether the amount of Chapter 33 education benefits was properly calculated.  However, a review of the Veteran's Notice of Disagreement (NOD) and Substantive Appeal do not reflect he disputed the amount of Chapter 33 benefits which had been calculated.  Rather, he contended he would have had more education benefits remaining under Chapter 30, and wanted to rescind his election of the Chapter 33 education benefits.  Accordingly, the issue of whether an irrevocable election of Chapter 33 benefits was made is the only issue over which the Board current has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).

The Veteran had requested a hearing before a Veterans Law Judge of the Board as part of his Substantive Appeal, and such a hearing was scheduled for June 2017.  However, the Veteran did not report for that hearing and no good cause has been demonstrated for why he did not appear.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2017).


FINDINGS OF FACT

The Veteran filed an application in December 2010 for Chapter 33 (Post-9/11 GI Bill) educational assistance which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under Chapter 30 (MGIB).


CONCLUSION OF LAW

The Veteran's election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program is irrevocable.  38 U.S.C.A. §§ 3301 -24 (West 2014); 38 C.F.R. §§ 21.9520, 21.9550 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that 38 C.F.R. § 21.1031(b) provides "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon whether the Veteran made an irrevocable election of Chapter 30 (Post-9/11 GI Bill) education benefits in lieu of Chapter 30 (MGIB) education benefits.

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in NOD and Substantive Appeal.  As noted in the Introduction, he did not report for his hearing scheduled in June 2017, and his hearing request is deemed withdrawn.

Initially, the Board notes that there is no dispute the Veteran satisfies the eligibility requirements for Chapter 33 (Post-9/11 GI Bill) education benefits as he has already been deemed eligible for such.  The issue in this case is whether he made an irrevocable election for Chapter 33 benefits in lieu of Chapter 30 benefits.

In this case, the Veteran submitted an electronic VA Form 22-1990 in December 2010 which he indicated that he was electing to receive Chapter 33 (Post-9/11 GI Bill) benefits in lieu of Chapter 30 benefits (MGIB), effective December 16, 2010.  Moreover, the Veteran does not dispute this fact.  Rather, he contends that the election was a mistake, that he would have had more education benefits if he had exhausted his Chapter 30 benefits, that the consequences of making that election was not clear from the VA website, and he wanted to rescind his election of Chapter 33 benefits.

In accordance with 38 C.F.R. § 21.9520 (c)(1)(i), an individual is eligible for Chapter 33 benefits if he or she has met the minimum service requirements in paragraph (a) and (b), and then makes an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607. 

Pursuant to 38 C.F.R. § 21.9520 (c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing a VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program.'); (iii) the date the individual wants the election to be effective (e.g., 'I want this election to take effect on August 1, 2009.').  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.'). 

Thus, based on the above-referenced regulatory provisions, an election to receive benefits under Chapter 33 can become irrevocable upon completion and submission of a VA Form 22-1990.  In the alternative, a veteran has the option to either submit a transfer-of-entitlement designation under this chapter to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520 (c)(2)(i)-(iv) in order for irrevocability to occur.  If a veteran has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520 (c)(2) have been met as the record contains fully completed electronic (online) applications.  Although the documents do not contain an explicit acknowledgement on the part of the Veteran reflecting awareness of the irrevocability criteria, the regulation does not explicitly impose this requirement on VA Form 22-1990.  Indeed, the regulation does not specify that a completed VA Form 22-1990 must include a statement from the Veteran acknowledging that his election for Post-9/11 GI Bill program in lieu of benefits under the MGIB program is irrevocable.  The regulation only requires that VA Form 22-1990 be properly completed for irrevocability to take effect.  In other words, acknowledgement by the Veteran that his election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits. 

The Board is sympathetic to the Veteran's position and the contentions he has advanced in support of his claim.  However, the fact remains the Veteran made a valid irrevocable election of Chapter 33 (Post-9/11 GI Bill) education benefits in-lieu of Chapter 30 (MGIB) education benefits.  The Veteran's intent or lack of intent does not constitute a basis for the relief the Veteran seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.).  Stated another way, the Veteran's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In view of the foregoing, the Board must find that the Veteran made an irrevocable election of Chapter 33 (Post-9/11 GI Bill) education benefits in lieu of Chapter 30 (MGIB) education benefits effective December 16, 2010.  As such, he has no legal entitlement to Chapter 30 benefits as of that date, which is the benefit he is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes that while it determined the issue of whether the amount of Chapter 33 benefits had been properly calculated was not before it for appellate review, it was calculated with consideration of the legal requirement that an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550(b)(1).  Further, an individual, who as of August 1, 2009, was eligible under 38 U.S.C.A. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a service member who would have been eligible for Chapter 30 if he or she had not declined participation, will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550 (b)(2).  Except as provided in sections 21.9560(d), 21.9570(m), and 21.9535(o), no individual is entitled to more than 36 months of full-time educational assistance under 38 U.S.C.A. Chapter 33.  See 38 C.F.R. § 21.9550 (c).

Here, the record reflects the Veteran had used his Chapter 30 education benefits prior to his December 2010 election of Chapter 33 benefits.  Further, there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption which would include the calculation of Chapter 33 benefits in light of the legal requirements detailed in the preceding paragraph.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  As already stated, it does not appear the Veteran has explicated stated in either his NOD or Substantive Appeal that the amount of Chapter 33 benefits was improperly calculated, nor is such otherwise indicated by the record.  Thus, it does not appear the Veteran would have been entitled to additional education benefits if it was determined he had not made an irrevocable election to Chapter 33 education benefits in lieu of his Chapter 30 benefits.  

ORDER

The appeal is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


